19-23649-rdd        Doc 7      Filed 09/16/19        Entered 09/16/19 02:27:53              Main Document
                                                    Pg 1 of 45


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut

Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-[        ](RDD)

                 Debtors.1                                      (Joint Administration Pending)


      MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS
(I) PROHIBITING UTILITIES FROM ALTERING, REFUSING OR DISCONTINUING
     SERVICE, (II) DEEMING UTILITIES ADEQUATELY ASSURED OF FUTURE
  PERFORMANCE AND (III) ESTABLISHING PROCEDURES FOR DETERMINING
            REQUESTS FOR ADDITIONAL ADEQUATE ASSURANCE

         Purdue Pharma L.P. (“PPLP”) and its affiliates that are debtors and debtors in possession

in these proceedings (collectively, the “Debtors,” the “Company” or “Purdue”) hereby move

(this “Motion”) this Court for entry of interim and final orders, substantially in the forms

attached hereto as Exhibit A and Exhibit B (the “Interim Order” and the “Final Order,”

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd     Doc 7     Filed 09/16/19    Entered 09/16/19 02:27:53        Main Document
                                            Pg 2 of 45


respectively), granting the relief described below. In support thereof, the Debtors refer to the

contemporaneously filed Declaration of Jon Lowne in Support of the Debtors’ Chapter 11

Petitions and First Day Pleadings (the “Lowne Declaration”) and further represent as follows:

                                    Jurisdiction and Venue

       1.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012

(Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b) and, pursuant to Rule

7008 of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), the Debtors

consent to entry of a final order by the Court in connection with this Motion to the extent that it

is later determined that the Court, absent consent of the parties, cannot enter a final order or

judgment consistent with Article III of the United States Constitution. Venue is proper before

the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          Background

       2.      On the date hereof (the “Petition Date”), the Debtors each commenced with this

Court a voluntary case under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). The Debtors are authorized to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. To date, the Office of the United States Trustee for the Southern District of New York

(the “U.S. Trustee”) has not appointed a statutory committee of creditors in these chapter 11

cases, nor has the Court appointed a trustee or examiner therein.

       3.      Contemporaneously herewith, the Debtors have filed a motion requesting joint

administration of their chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

       4.      PPLP and its direct and indirect subsidiaries other than the Rhodes Debtors

(defined below) (the “Purdue Debtors”) primarily operate a branded pharmaceuticals business,


                                                2
19-23649-rdd     Doc 7     Filed 09/16/19     Entered 09/16/19 02:27:53       Main Document
                                             Pg 3 of 45


while Debtor Rhodes Associates L.P. and its direct and indirect subsidiaries (the

“Rhodes Debtors”) primarily develop and distribute generic pharmaceutical products and

manufacture a range of active pharmaceutical ingredients.

       5.      Additional information about the Debtors’ businesses and the events leading up to

the Petition Date can be found in the Debtors’ Informational Brief filed contemporaneously

herewith.

                                        Relief Requested

       6.      By this Motion, and pursuant to Bankruptcy Code sections 105 and 366,

Bankruptcy Rules 6003 and 6004 and Rule 9013-1 of the Local Bankruptcy Rules for the

Southern District of New York (the “Local Rules”), the Debtors seek entry of the Interim Order

and the Final Order, substantially in the forms attached hereto (the “Proposed Orders”),

(a) prohibiting the Debtors’ utility providers (as that term is used in Bankruptcy Code section

366 and as described herein, the “Utility Providers”) from altering, refusing or discontinuing

service on account of pre-petition amounts outstanding or on account of any perceived

inadequacy of the Debtors’ proposed adequate assurance, (b) determining that the Utility

Providers have been provided with adequate assurance of payment within the meaning of

Bankruptcy Code section 366, (c) approving the Debtors’ adequate assurance procedures as

proposed     herein      and    as     set    forth    in     the    Proposed      Orders      (the

“Adequate Assurance Procedures”) and (d) determining that the Debtors are not required to

provide any additional adequate assurance beyond what is proposed by this Motion and the

Adequate Assurance Procedures.

                                      The Utility Services

       7.      In connection with the operation of their business and management of their

properties, the Debtors purchase utility services, including electricity, telecommunications, cable


                                                3
19-23649-rdd          Doc 7     Filed 09/16/19       Entered 09/16/19 02:27:53              Main Document
                                                    Pg 4 of 45


and internet (collectively, “Utility Services”) from the Utility Providers.                         Annexed as

Schedule 1 to each of the Proposed Orders is a list of Utility Providers (as may be supplemented

from time to time, the “Utilities List”)2 that provide Utility Services to the Debtors as of the

Petition Date. The relief requested herein is for all Utility Providers providing Utility Services to

the Debtors, and is not limited to those listed on the Utilities List. The Debtors have made an

extensive and good faith effort to identify all of the Utility Providers that provide Utility Services

to them and to include such Utility Providers in the Utilities List. Nonetheless, the Debtors

reserve the right to supplement the Utilities List by filing a notice at a later date with the Court, if

necessary.

           8.      During the past twelve (12) months, the Debtors paid an average of approximately

$759,6583 per month on account of Utility Services. To the best of the Debtors’ knowledge,

there are no material defaults or arrearages with respect to the Debtors’ undisputed Utility

Services invoices, other than payment interruptions that may be caused by the commencement of

these chapter 11 cases.

A.         Proposed Adequate Assurance Deposit

           9.      The Debtors intend to pay all post-petition obligations owed to the Utilities in a

timely manner. As of September 13, 2019, the Debtors had approximately $1.36 billion in cash,

cash equivalents and short-term investments.

           10.     To provide adequate assurance to the Utility Providers as required under

Bankruptcy Code section 366(c), the Debtors propose to deposit a sum equal to two (2) weeks’

worth of Utility Services, calculated as a historical average over the past twelve (12) months (the

2
  The listing of an entity on the Utility List is not an admission that such entity is a Utility Provider within the
meaning of Bankruptcy Code section 366. The Debtors reserve the right to contest any such characterization at any
time in the future.
3
    Based on the 12 months ended June 30, 2019.



                                                         4
19-23649-rdd          Doc 7     Filed 09/16/19     Entered 09/16/19 02:27:53             Main Document
                                                  Pg 5 of 45


“Adequate Assurance Deposit”).4 As of the Petition Date, the Debtors estimate the Adequate

Assurance Deposit will total approximately $350,611.5 The portion of the Adequate Assurance

Deposit applicable to each Utility Provider will be placed in a dormant account of the Debtors

that is not being used for operations (the “Utility Deposit Account”). The Debtors will not use

the Utility Deposit Account for any purpose other than holding the Adequate Assurance Deposit.

The Adequate Assurance Deposit will be held by the Debtors in the Utility Deposit Account until

the earlier of (a) the Debtors’ termination of Utility Services from such Utility Provider or (b) the

conclusion of these chapter 11 cases, if not applied earlier.

           11.     The Debtors will deposit the Adequate Assurance Deposit in the Utility Deposit

Account within twenty (20) calendar days of entry of the Interim Order approving the relief

requested in this Motion. The amount allocated for, and payable to, each Utility Provider shall

be equal to the amount set forth on the Utilities List as to each Utility Provider or as otherwise

agreed.

           12.     The portion of the Adequate Assurance Deposit attributable to each Utility shall

be returned to the Debtors upon the effective date of a chapter 11 plan for the Debtors.

Additionally, if the Debtors terminate any of the Utility Services provided by a Utility, the

Debtors request that they immediately be permitted to reduce the Adequate Assurance Deposit to

reflect the termination of such Utility Services.

           13.     The Debtors submit that the Adequate Assurance Deposit, in conjunction with the

Debtors’ ability to pay for future Utility Services in the ordinary course of business, constitutes




4
 Section 366(c)(1)(A) of the Bankruptcy Code defines “assurance of payment” to mean, among other things, a cash
deposit.
5
    Based on the 12 months ended June 30, 2019.



                                                       5
19-23649-rdd     Doc 7    Filed 09/16/19     Entered 09/16/19 02:27:53           Main Document
                                            Pg 6 of 45


sufficient   adequate   assurance   to   each   of   the   Utility   Providers   (collectively,   the

“Proposed Adequate Assurance”).

B.     Proposed Adequate Assurance Procedures

       14.     Notwithstanding the Proposed Adequate Assurance, if any Utility Provider

believes additional assurance is required, it may request such additional assurance solely

pursuant to the Adequate Assurance Procedures:

               (a)     The Debtors or their advisors will provide a copy of this Motion
       (including the proposed Final Order) and the order approving the relief requested in this
       Motion to each of the Utility Providers listed on the Utilities List within two (2) business
       days after entry of such order by the Court.

               (b)    If a Utility Provider is not satisfied with the Proposed Adequate
       Assurance, it must serve a written request (a “Request”) upon: (i) the Debtors, One
       Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901 (Attn: Jon Lowne); and
       (ii) proposed counsel to the Debtors, Davis Polk & Wardwell LLP, 450 Lexington
       Avenue, New York, NY 10017 (Attn: Marshall S. Huebner, Benjamin S. Kaminetzky,
       Timothy Graulich and Eli J. Vonnegut). The Request must set forth (w) the location(s)
       for which Utility Services are provided, (x) the account number(s) for such location(s),
       (y) the outstanding balance for each account and (z) an explanation of why the Utility
       Provider believes the Proposed Adequate Assurance is not sufficient adequate assurance
       of future payment.

              (c)     If the Debtors determine, in their sole discretion, that a Request is
       reasonable including as such Request may have been modified following negotiation, the
       Debtors, without further order of the Court, may enter into agreements granting
       additional adequate assurance to the Utility Provider serving such Request and, in
       connection with such agreements, provide the Utility Provider with additional adequate
       assurance of payment, including payments on pre-petition amounts owing, cash deposits,
       prepayments or other forms of security.

               (d)     If the Debtors, in their sole discretion, determine that a Request is
       unreasonable, then they promptly shall negotiate with the requesting party and if unable
       to reach a prompt resolution to the Request, set the matter for hearing at the next
       regularly scheduled omnibus hearing date in the case. Pending the hearing, the Utility
       Provider that is the subject of the unresolved Request may not alter, refuse or discontinue
       services to the Debtors.

              (e)    Absent compliance with the procedures set forth in the Motion and this
       Order, the Debtors’ Utility Providers are prohibited from altering, refusing or
       discontinuing service on account of any unpaid pre-petition charges and are deemed to



                                                6
19-23649-rdd     Doc 7     Filed 09/16/19    Entered 09/16/19 02:27:53         Main Document
                                            Pg 7 of 45


       have received adequate assurance of payment in compliance with Bankruptcy Code
       section 366.

C.     Proposed Procedures to Supplement the Utilities List

       15.     Although the Debtors have made a good faith effort to identify all of the Utility

Providers that currently provide Utility Services to the Debtors, it is possible that some Utility

Providers may not be listed on the Utilities List. For any additional Utility Providers that the

Debtors identify, the Debtors will (a) file a supplemental notice with the Court (the

“Supplemental Notice”), (b) serve a copy of this Motion, the signed order granting the Motion

and the Supplemental Notice, by first-class mail on all Utility Providers listed in such

Supplemental Notice and (c) post the Supplemental Notice on the Debtors’ case information

website located at https://restructuring.primeclerk.com/purduepharma. In addition, the Debtors

will increase the Adequate Assurance Deposit in an aggregate amount equal to two (2) weeks of

Utility Services provided by such additional Utility Provider, calculated using the Debtors’

historical average for such payments over the past twelve (12) months. The Debtors request that

the interim and final orders approving the relief requested in this Motion be binding on all Utility

Providers, regardless of whether or when such Utility Provider was added to the Utilities List by

Supplemental Notice.

       16.     Finally, the Debtors request that the Proposed Orders provide that the Debtors

may terminate the services of any Utility Provider by providing written notice (a

“Termination Notice”) to the Utility Provider. Upon receipt of a Termination Notice by a

Utility Provider, the Debtors propose that they be permitted immediately to reduce the Adequate

Assurance Deposit for such Utility Provider.




                                                 7
19-23649-rdd         Doc 7      Filed 09/16/19        Entered 09/16/19 02:27:53                Main Document
                                                     Pg 8 of 45


                                                 Basis for Relief

         17.      Uninterrupted Utility Services are essential to the Debtors’ ongoing operations,

and, therefore, maximizing the value of the Debtors’ estates. The Debtors operate businesses

that are supported by a corporate office located in Stamford, Connecticut, which depends on

reliable delivery of power and other Utility Services. Should any Utility Provider alter, refuse or

discontinue service, even for a brief period, the Debtors’ operations could be severely disrupted,

resulting in immediate and irreparable harm to the Debtors’ business operations and jeopardizing

the value of the Debtors’ assets.

         18.      The relief requested herein will ensure that the Debtors’ operations will not be

disrupted. Furthermore, the relief requested provides the Utility Providers with a fair and orderly

procedure for addressing requests for additional or different adequate assurance. Without the

Adequate Assurance Procedures, the Debtors could be forced to address numerous requests by

the Utility Providers in a disorganized manner at a critical period in these chapter 11 cases and

during a time when the Debtors’ efforts could be more productively focused on the continuation

of the Debtors’ operations for the benefit of all parties in interest.

         19.      Bankruptcy Code Section 366 protects a debtor against the immediate termination

of utility services after commencing its case. Under that section, a utility company may not,

during the first thirty (30) days of a chapter 11 case, alter, refuse or discontinue services to, or

discriminate against, a debtor solely on the basis of the commencement of the case or the failure

of the debtor to pay a pre-petition debt. 11 U.S.C. § 366.6 A utility company may, however,


6
  Bankruptcy Code Section 366 applies to entities that are traditionally viewed as utilities, such as those that provide
electricity, telephone service or water, and to any entity that supplies services that cannot be readily obtained or
replaced elsewhere, or which constitutes a monopoly with respect to the services that it provides to the debtor. See,
e.g., One Stop Realtour Place, Inc. v. Allegiance Telecom of Pa., Inc. (In re One Stop Realtour Place, Inc.), 268
B.R. 430, 436-37 (Bankr. E.D. Pa. 2001) (provider of telephone service is a utility regardless of whether telephone
service may be available from another provider); In re Coastal Dry Dock & Repair Corp., 62 B.R. 879, 883 (Bankr.
E.D.N.Y. 1986) (landlord of the Brooklyn Navy Yard “occupies a special position with respect to the debtor in its


                                                           8
19-23649-rdd         Doc 7      Filed 09/16/19        Entered 09/16/19 02:27:53                Main Document
                                                     Pg 9 of 45


alter, refuse or discontinue service following such thirty (30) day period, if the debtor does not

provide “adequate assurance” of payment for post-petition services in a form “satisfactory” to

the utility company, subject to the Court’s review and approval. Pursuant to Bankruptcy Code

section 366(c)(3)(B), in determining whether an assurance of payment is adequate, the Court

may not consider (a) the absence of security before the petition date, (b) the debtor’s history of

timely payments or (c) the availability of an administrative expense priority.

         20.      While the Bankruptcy Code provides guidance as to the required nature of

adequate assurance, the Court retains the discretion to determine the amount of adequate

assurance necessary or to change the fundamental requirement that assurance of payment must

simply be adequate. Compare 11 U.S.C. § 366(b) (“On request of a party in interest and after

notice and a hearing, the court may order reasonable modification of the amount of the deposit or

other security necessary to provide adequate assurance of payment.”) with § 366 (c)(3)(A) (“On

request of a party in interest and after notice and a hearing, the court may order modification of

the amount of an assurance payment under paragraph (2) [which is governed by an adequacy

standard].”); see also In re Circuit City, Inc., Case No. 08-35653 (KRH), 2009 Bankr. LEXIS

237, at *15-*16 (Bankr. E.D. Va. Jan. 14, 2009) (finding that determinations of adequate

assurance remain within the Court’s discretion).

         21.      Courts construing Bankruptcy Code section 366(b) have long recognized that in

determining adequate assurance, the Court is not required to give the Utility Providers the

equivalent of a guaranty of payment, but must only determine that the utility is not subject to an


role as the [debtor’s] utility supplier” (internal quotation marks omitted)). Despite the wide latitude afforded in
determining those entities that constitute utilities under Bankruptcy Code section 366, some of the companies listed
on the Utilities List may also provide goods or services to the Debtors in a capacity other than that of a utility. With
respect to any such goods or services, such companies are not entitled to adequate assurance under Bankruptcy Code
section 366. Moreover, the Debtors are not foreclosed from taking the position that any of the entities listed on the
Utilities List are not utilities within the meaning of Bankruptcy Code section 366.



                                                           9
19-23649-rdd     Doc 7    Filed 09/16/19    Entered 09/16/19 02:27:53       Main Document
                                           Pg 10 of 45


unreasonable risk of nonpayment for post-petition services. In re Santa Clara Circuits West,

Inc., 27 B.R. 680, 685 (Bankr. D. Utah 1982) (“[A]dequate assurance of payment does not mean

guaranty of payment; but the Court must find that the utility is not subject to an unreasonable

risk of future loss.”) quoting In re George C. Frye Co., 7 B.R. 856, 858 (Bankr. D. Me. 1980);

see also In re Circuit City, Inc., 2009 Bankr. LEXIS 237, at * 13 (“A debtor need not provide

utility companies an absolute guarantee of payment.”); accord Long Island Lighting Co. v. The

Great Atl. & Pac. Tea Co. (In re The Great Atl. & Pac. Tea Co.), Case No. 11-CV-1338 (CS),

2011 U.S. Dist. LEXIS 131621, at *18 (Bankr. S.D.N.Y. Nov. 14, 2011); S. Cal. Edison Co. v.

Crystal Cathedral Ministries (In re Crystal Cathedral Ministries), 454 B.R. 124, 131 (Bankr.

C.D. Cal. 2011); In re New Rochelle Tel. Corp., 397 B.R. 633, 639 (Bankr. E.D.N.Y. 2008);

Steinebach v. Tucson Electric Power Corp. (In re Steinebach), 303 B.R. 634, 641 (Bankr. D.

Ariz. 2004); In re Adelphia Bus. Solutions, Inc., 280 B.R. 63, 80 (Bankr. S.D.N.Y. 2002).

Historically, whether a utility is subject to an unreasonable risk of nonpayment must be

determined from the facts and circumstances of each case. See In re Santa Clara Circuits West,

27 B.R. at 685; see also In re Adelphia Bus. Solutions, Inc., 280 B.R. at 80; accord Long Island

Lighting Co., 2011 U.S. Dist. LEXIS 131621, at *18; Mass. Elec. Co. v. Keydata Corp. (In re

Keydata Corp.), 12 B.R. 156, 158 (Bankr. D. Mass. 1981). While Bankruptcy Code section

366(c) limits the factors a court may consider, determinations of adequate assurance remain

within the Court’s discretion. Cf. Long Island Lighting Co., 2011 U.S. Dist. LEXIS 131621, at

*20; Steinebach, 303 B.R. at 642; In re Adelphia Bus. Solutions, Inc., 280 B.R. at 80; Marion

Steel Co. v. Edison Co. (In re Marion Steel Co.), 35 B.R. 188, 195 (Bankr. D. Ohio 1983).

       22.     Here, the Debtors believe that the Utility Providers have “adequate assurance of

payment” even without the proposed Adequate Assurance Deposit. The Debtors have no secured




                                              10
19-23649-rdd     Doc 7     Filed 09/16/19    Entered 09/16/19 02:27:53         Main Document
                                            Pg 11 of 45


debt and significant unencumbered cash on hand, which will enable them to pay their operating

costs, including any utility costs, as they come due. The Debtors, thus, anticipate having

sufficient resources to pay, and intend to pay, any and all valid post-petition obligations for

Utility Services in a timely manner.

       23.     In addition, the Debtors’ reliance on Utility Services for the operation of their

businesses provides them with a powerful incentive to stay current on their utility obligations.

These factors, which the Court may (and should) consider when determining the amount of any

adequate assurance payments, justify a finding that no adequate assurance payments are required

in the chapter 11 cases. Indeed, the Debtors respectfully submit that the Proposed Adequate

Assurance is more than sufficient to assure the Utility Providers of future payment.

       24.     Notwithstanding the foregoing, the Debtors believe that the Proposed Adequate

Assurance and the Adequate Assurance Procedures are reasonable, satisfy the requirements of

Bankruptcy Code section 366 and are necessary for the Debtors to carry out their reorganization

efforts. If they are not approved, the Debtors could be forced to address payment requests by

any Utility Provider in a disorganized manner, which would distract management from focusing

on the Debtors’ reorganization. Moreover, on the thirtieth (30th) day following the Petition

Date, the Debtors could be surprised by a Utility Provider unilaterally (a) deciding that it is not

adequately protected, (b) discontinuing service or (c) making an exorbitant demand for payment

to continue service.      Such discontinuation of Utility Service could put the Debtors’

reorganization efforts in jeopardy.

       25.     In addition, Bankruptcy Code section 105(a) provides that the Court “may issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” The proposed Adequate Assurance Procedures are necessary for the Debtors to carry out




                                                11
19-23649-rdd      Doc 7     Filed 09/16/19    Entered 09/16/19 02:27:53        Main Document
                                             Pg 12 of 45


their restructuring efforts. If the Court does not approve the proposed Adequate Assurance

Procedures, the Debtors could be forced to address requests from Utility Providers in a

disorganized manner at a critical point in their restructuring efforts.

       26.      Preserving Utility Services on an uninterrupted basis is essential to the Debtors’

ongoing operations and the Debtors’ reorganization. Indeed, any interruption in Utility Services,

even for a brief period of time, would immediately and irreparably harm the Debtors’ businesses.

It is imperative that the Utility Providers continue to provide their Utility Services without

interruption.

       27.      The relief requested in this Motion, including the Adequate Assurance Procedures

proposed herein, is similar to the relief granted in this district in recent chapter 11 cases. See,

e.g., In re Synergy Pharmaceuticals Inc., Case No. 18-14010 (JLG) (Bankr. S.D.N.Y. Jan. 24,

2019); In re Sears Holding Corp., Case No. 18-23538 (RDD) (Bankr. S.D.N.Y. Nov. 2, 2018);

In re Cumulus Media, Inc., Case No. 17-13381 (SCC) (Bankr. S.D.N.Y. Dec. 21, 2017); In re

21st Century Oncology Holdings, Inc., Case No. 17-22770 (RDD) (Bankr. S.D.N.Y. June 20,

2017); In re DACCO Transmission Parts (NY), Inc., Case No. 16-13245 (MKV) (Bankr.

S.D.N.Y. Dec. 22, 2016); In re Fairway Grp. Holdings, Corp., Case No. 16-11241 (MEW)

(Bankr. S.D.N.Y. June 1, 2016); In re SunEdison, Inc., Case No. 16-10992 (SMB) (Bankr.

S.D.N.Y. May 12, 2016).

       28.      Based on the foregoing, the Debtors submit that the relief requested herein is in

the best interests of the Debtors’ estates and their creditors, is in keeping with the spirit and

intent of Bankruptcy Code section 366 and is not prejudicial to the rights of any Utility Provider.




                                                  12
19-23649-rdd     Doc 7     Filed 09/16/19    Entered 09/16/19 02:27:53          Main Document
                                            Pg 13 of 45


                       Debtors Have Satisfied Bankruptcy Rule 6003(b)

       29.     Bankruptcy Rule 6003(b) provides that, to the extent relief is necessary to avoid

immediate and irreparable harm, a bankruptcy court may issue an order granting “a motion to

use, sell, lease, or otherwise incur an obligation regarding property of the estate, including a

motion to pay all or part of a claim that arose before the filing of the petition” within twenty-one

(21) days of filing a petition. Irreparable harm “is a continuing harm which cannot be adequately

redressed by final relief on the merits and for which money damages cannot provide adequate

compensation.” Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002) (internal quotations

omitted). The “harm must be shown to be actual and imminent, not remote or speculative.” Id.

       30.     As discussed above, it is essential that the Debtors are assured immediate and

continuous access to the Utility Providers’ services. Any disruption in the Debtors’ ability to

obtain those services may result in an immediate interruption or diminution in the Debtors’

business operations to the detriment of their estates and all parties in interest in these chapter 11

cases. Accordingly, the Debtors respectfully submit that they have satisfied the “immediate and

irreparable harm” standard of Bankruptcy Rule 6003 and seek authority to pay the Adequate

Assurance Deposit into the Utility Deposit Account.

                                   Request for Waiver of Stay

       31.     To implement the foregoing successfully, the Debtors request that the Court find

that notice of the Motion is adequate under Bankruptcy Rule 6004(a) and waive the fourteen (14)

day stay of an order authorizing the use, sale or lease of property under Bankruptcy Rule

6004(h). As explained above and in the Lowne Declaration, the relief requested herein is

necessary to avoid immediate and irreparable harm to the Debtors. Accordingly, ample cause

exists to find the notice requirements of Bankruptcy Rule 6004(a) have been satisfied and to




                                                 13
19-23649-rdd      Doc 7    Filed 09/16/19     Entered 09/16/19 02:27:53        Main Document
                                             Pg 14 of 45


grant a waiver of the fourteen (14) day stay imposed by Bankruptcy Rule 6004(h), to the extent

the notice requirement and stay apply.

                                              Notice

       32.     Notice of this Motion will be provided to: (a) the U.S. Trustee; (b) each of the

Debtors’ fifty largest unsecured creditors on a consolidated basis; (c) each of the Debtors’ three

largest secured creditors on a consolidated basis; (d) the Internal Revenue Service; (e) the United

States Department of Justice; (f) the United States Attorney’s Office for the Southern District of

New York; (g) the attorneys general for all fifty states and the District of Columbia; (h) any party

that has requested notice pursuant to Bankruptcy Rule 2002; and (i) the Utilities listed on the

Utilities List (collectively, the “Notice Parties”). Based on the urgency of the circumstances

surrounding this Motion and the nature of the relief requested herein, the Debtors respectfully

submit that no further notice is required.

                                      Reservation of Rights

       33.     Nothing contained herein or any action taken pursuant to such relief is intended or

shall be construed as (a) an admission as to the validity or priority of any claim against the

Debtors; (b) a waiver of the Debtors’ or any appropriate party in interest’s rights to dispute the

amount of, basis for or validity of any claim against the Debtors; (c) a waiver of any claims or

causes of action which may exist against any creditor or interest holders; or (d) an approval,

assumption, adoption or rejection of any agreement, contract, lease, program or policy between

the Debtors and any third party under section 365 of the Bankruptcy Code. Likewise, if the

Court grants the relief sought herein, any payment made pursuant to the Court’s order is not

intended to be and should not be construed as an admission as to the validity or priority of any

claim or a waiver of the Debtors’ rights to subsequently dispute such claim.




                                                14
19-23649-rdd      Doc 7    Filed 09/16/19    Entered 09/16/19 02:27:53     Main Document
                                            Pg 15 of 45


                                      No Previous Request

       34.     No previous request for the relief sought herein has been made by the Debtors to

this or any other court.

                           [Remainder of Page Intentionally Left Blank]




                                               15
19-23649-rdd     Doc 7     Filed 09/16/19    Entered 09/16/19 02:27:53       Main Document
                                            Pg 16 of 45




         WHEREFORE, the Debtors respectfully request that the Court enter the Proposed

Orders, substantially in the forms attached hereto, granting the relief requested herein and such

other and further relief as the Court deems just and proper.

Dated:    September 15, 2019
          New York, New York


                                              DAVIS POLK & WARDWELL LLP

                                              By: /s/ Eli J. Vonnegut


                                              450 Lexington Avenue
                                              New York, New York 10017
                                              Telephone: (212) 450-4000
                                              Facsimile: (212) 701-5800
                                              Marshall S. Huebner
                                              Benjamin S. Kaminetzky
                                              Timothy Graulich
                                              Eli J. Vonnegut

                                              Proposed Counsel to the Debtors
                                              and Debtors in Possession




                                                16
19-23649-rdd   Doc 7   Filed 09/16/19    Entered 09/16/19 02:27:53   Main Document
                                        Pg 17 of 45


                                        Exhibit A

                              Proposed Interim Order
19-23649-rdd           Doc 7      Filed 09/16/19      Entered 09/16/19 02:27:53               Main Document
                                                     Pg 18 of 45


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

PURDUE PHARMA L.P., et al.,                                        Case No. 19-[       ](RDD)

                    Debtors. 1                                     (Joint Administration Pending)


INTERIM ORDER (I) PROHIBITING UTILITIES FROM ALTERING, REFUSING OR
 DISCONTINUING SERVICE, (II) DEEMING UTILITIES ADEQUATELY ASSURED
     OF FUTURE PERFORMANCE AND (III) ESTABLISHING PROCEDURES
  FOR DETERMINING REQUESTS FOR ADDITIONAL ADEQUATE ASSURANCE

           Upon the motion (the “Motion”)2 of Purdue Pharma L.P. and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) for entry of an

interim order (this “Order”) and a final order prohibiting utilities from altering, refusing or

discontinuing service, deeming utilities adequately assured of future performance and

establishing procedures for determining requests for additional adequate assurance; and the

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference M-431, dated January

31, 2012 (Preska, C.J.); and consideration of the Motion and the relief requested therein being a

core proceeding under 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
2
    Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such term in the Motion.
19-23649-rdd        Doc 7     Filed 09/16/19    Entered 09/16/19 02:27:53          Main Document
                                               Pg 19 of 45


the Notice Parties, and it appearing that no other or further notice need be provided; and the

Court having reviewed the Motion and held a hearing to consider the relief requested in the

Motion on an interim basis (the “Hearing”); and upon the Lowne Declaration filed

contemporaneously with the Motion, and the record of the Hearing; and the Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish

just cause for the relief granted herein; and the Court having determined that immediate relief is

necessary to avoid irreparable harm to the Debtors and their estates as contemplated by

Bankruptcy Rule 6003(b) and is in the best interests of the Debtors, their estates, creditors and all

parties in interest; and upon all of the proceedings had before the Court and after due deliberation

and sufficient cause appearing therefor;

         IT IS HEREBY ORDERED THAT

         1.     The Motion is granted on an interim basis as set forth herein.

         2.     Until such time that the final order is entered by the Court, except in accordance

with the procedures set forth below, all Utility Providers are (a) prohibited from altering,

refusing or discontinuing Utility Services to the Debtors on account of any unpaid pre-petition

charges or the commencement of the chapter 11 cases and (b) prohibited from discriminating

against the Debtors, or requiring payment of a deposit or receipt of any other security for

continued service as a result of the Debtors’ bankruptcy filing or any outstanding pre-petition

invoices other than the procedures established herein.

         3.     Within twenty (20) days of the Petition Date, the Debtors shall deposit a sum of

$350,611 (the “Adequate Assurance Deposit”) into a bank account established by the Debtors,

or   a    current   dormant     bank   account    that   has   been   previously    established   (the

“Utility Deposit Account”), for the purpose of providing the Utility Providers with adequate




                                                   2
19-23649-rdd      Doc 7    Filed 09/16/19     Entered 09/16/19 02:27:53         Main Document
                                             Pg 20 of 45


assurance of their post-petition services to the Debtors. The Utility Deposit Account may be

either interest-bearing or non-interest-bearing at the Debtors’ election.

       4.       The Utility Deposit Account shall be maintained with a minimum balance of

$350,611, which may be adjusted by the Debtors (a) to account for the addition or removal of a

Utility Provider from the Debtors’ list of Utility Providers attached hereto as Schedule 1, as may

be amended or modified in accordance with the procedures set forth herein regardless of any

Request (as defined below) and (b) in accordance with the terms of any agreement between the

Debtors and the affected Utility Provider.

       5.       The Adequate Assurance Deposit (a) demonstrates the Debtors’ ability to pay for

future Utility Services in the ordinary course of business and (b) constitutes adequate assurance

of   future     performance    to    each    of   the    Utility   Providers    (collectively,   the

“Proposed Adequate Assurance”).

       6.       The Debtors are authorized to pay on a timely basis, in accordance with their pre-

petition practices, all undisputed invoices for Utility Services rendered by Utility Providers to the

Debtors after the Petition Date.

       7.       The portion of the Adequate Assurance Deposit attributable to each Utility

Provider shall be returned to the Debtors, without further Court order, on the earlier of (a) the

reconciliation and payment by the Debtors of the Utility Provider’s final invoice in accordance

with applicable non-bankruptcy law following the Debtors’ termination of Utility Services from

such Utility Provider or (b) the effective date of any chapter 11 plan confirmed in these chapter

11 cases; provided, however, that there are no outstanding disputes related to post-petition

payments due.




                                                  3
19-23649-rdd     Doc 7    Filed 09/16/19    Entered 09/16/19 02:27:53        Main Document
                                           Pg 21 of 45


      8.       The Debtors’ Utility Providers are prohibited from requiring additional adequate

assurance of payment other than in accordance with the following procedures (the

“Adequate Assurance Procedures”):

              (a)    The Debtors or their advisors shall provide a copy of this Motion
      (including the proposed final order) and the order approving the relief requested in this
      Motion to each of the Utility Providers listed on the Utilities List within two (2) business
      days after entry of such order by the Court by way of postage prepaid, first-class regular
      mail.

              (b)    If a Utility Provider is not satisfied with the Proposed Adequate
      Assurance, it must serve a written request (a “Request”) upon: (i) the Debtors, One
      Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901 (Attn: Jon Lowne); and
      (ii) proposed counsel to the Debtors, Davis Polk & Wardwell LLP, 450 Lexington
      Avenue, New York, NY 10017 (Attn: Marshall S. Huebner, Benjamin S. Kaminetzky,
      Timothy Graulich and Eli J. Vonnegut). The Request must set forth (w) the location(s)
      for which Utility Services are provided, (x) the account number(s) for such location(s),
      (y) the outstanding balance for each account and (z) an explanation of why the Utility
      Provider believes the Proposed Adequate Assurance is not sufficient adequate assurance
      of future payment.

              (c)    If the Debtors determine, in their sole discretion, that a Request or any
      consensual agreement reached in connection therewith is reasonable, the Debtors, without
      further order of the Court, may enter into agreements granting additional adequate
      assurance to the Utility Provider serving such Request and, in connection with such
      agreements, provide the Utility Provider with additional adequate assurance of payment,
      including payments on pre-petition amounts owing, cash deposits, prepayments or other
      forms of security, with notice to the Office of the United States Trustee for the Southern
      District of New York (the “U.S. Trustee”) and any counsel to any official committee
      appointed in these chapter 11 cases within fifteen (15) days.

              (d)     If the Debtors, in their sole discretion, determine that a Request is
      unreasonable, then they promptly shall negotiate with the requesting party and if unable
      to reach a prompt resolution to the Request, set the matter for hearing at the next
      regularly scheduled omnibus hearing date in the case. Pending the hearing, the Utility
      Provider that is the subject of the unresolved Request may not alter, refuse or discontinue
      services to the Debtors.

              (e)   Absent compliance with the procedures set forth in the Motion and this
      Order, the Debtors’ Utility Providers are prohibited from altering, refusing or
      discontinuing service on account of any unpaid pre-petition charges and are deemed to
      have received adequate assurance of payment in compliance with Bankruptcy Code
      section 366.




                                               4
19-23649-rdd     Doc 7     Filed 09/16/19      Entered 09/16/19 02:27:53      Main Document
                                              Pg 22 of 45


       9.      The Utility Providers have been provided with adequate assurance of payment

within the meaning of Bankruptcy Code section 366; the Adequate Assurance Procedures as

proposed are hereby approved; the Utility Providers are prohibited from altering, refusing or

discontinuing Utility Services on account of pre-petition amounts outstanding and on account of

any perceived inadequacy of the Adequate Assurance Procedures; and the Debtors are not

required to provide any additional adequate assurance beyond what is stated in this Order.

       10.     Utility Providers shall be deemed to have adequate assurance of payment within

the meaning of Bankruptcy Code section 366 unless and until (a) the Debtors, in their sole

discretion, agree to an alternative assurance of payment with the Utility Provider or (b) the Court

enters an order requiring that additional adequate assurance of payment be provided.

       11.     The Debtors are authorized to amend the Utilities List, attached hereto as

Schedule 1, in their sole discretion, to add any subsequently identified Utility Provider. This

Order shall be deemed to apply to any such Utility Provider regardless of when such Utility

Provider may be added to the Utilities List. If the Debtors amend the Utilities List subsequent to

the filing of the Motion, the Debtors shall (a) file a supplemental notice with the Court (the

“Supplemental Notice”), (b) serve a copy of this Motion, the signed order granting the Motion

and the Supplemental Notice, by first-class mail on all Utility Providers listed in such

Supplemental Notice and (c) post the Supplemental Notice on the Debtors’ case information

website located at https://restructuring.primeclerk.com/purduepharma. If a Request is made, the

Debtors and the Utility Provider making the Request shall be bound by the Adequate Assurance

Procedures set forth herein, as applicable.

       12.     The Request must actually be received by the (a) Debtors’ proposed counsel,

Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY 10017 (Attn: Marshall S.




                                                  5
19-23649-rdd     Doc 7     Filed 09/16/19    Entered 09/16/19 02:27:53        Main Document
                                            Pg 23 of 45


Huebner, Benjamin S. Kaminetzky, Timothy Graulich and Eli J. Vonnegut) and (b) counsel to

the official committee of unsecured creditors (if any).

       13.     In the event an additional Utility Provider is added to the Utilities List, the

Debtors shall increase the amount of the Adequate Assurance Deposit by an amount equal to two

(2) weeks of Utility Services provided by such additional Utility Provider, calculated using the

Debtors’ historical average for such payments over the past twelve (12) months.

       14.     The Debtors may terminate the services of any Utility Provider by providing

written notice (a “Termination Notice”) to the Utility Provider.

       15.     The Debtors may reduce the Adequate Assurance Deposit by the amount held on

account of such terminated Utility Service upon payment of any final bill; provided, however,

that there are no outstanding disputes related to post-petition payments due. To the extent the

Debtors issue a Termination Notice or the services provided by the Utility Provider are otherwise

terminated, any deposit held by such Utility Provider must be returned to the Debtors in

accordance with the procedures of applicable non-bankruptcy law, and the Debtors may reduce

the Adequate Assurance Deposit attributable to such Utility Provider accordingly.

       16.      The Debtors may amend the Utilities List to delete a Utility Provider only if the

Debtors have provided two (2) weeks’ advance notice to such Utility Provider, in writing, and

have not received any objection from such Utility Provider. If an objection is received, the

Debtors may request a hearing before the Court at the next omnibus hearing date, or such other

date that the Debtors and the Utility Provider may agree.

       17.     Nothing herein constitutes a finding that any entity is or is not a Utility Provider

hereunder or under Bankruptcy Code section 366, whether or not such entity is included in the

Utilities List, and the Debtors retain the right to dispute whether any of the entities now or




                                                 6
19-23649-rdd     Doc 7     Filed 09/16/19    Entered 09/16/19 02:27:53        Main Document
                                            Pg 24 of 45


hereafter listed on Schedule 1 attached hereto are or are not “utilities” within the meaning of

Bankruptcy Code section 366.

       18.     Any Utility Provider that does not make a Request or otherwise comply with the

Adequate Assurance Procedures shall be prohibited from altering, refusing or discontinuing

Utility Services, including as a result of the Debtors’ failure to pay charges for pre-petition

Utility Services or to provide adequate assurance of payment in addition to the Proposed

Adequate Assurance.

       19.     Nothing in this Order or any action taken by the Debtors in furtherance of the

implementation hereof shall be deemed to constitute an assumption or rejection of any executory

contract or unexpired lease pursuant to Bankruptcy Code section 365, and all of the Debtors’

rights with respect to such matters are expressly reserved.

       20.     Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained herein shall (a) create, nor is it intended to create, any rights in favor of, or

enhance the status of any claim held by any person or entity or (b) be deemed to convert the

priority of any claim from a pre-petition claim into an administrative expense claim.

       21.     Nothing in this Order nor the Debtors’ payment of claims pursuant to this Order

shall be construed as (a) an agreement or admission by the Debtors as to the validity of any claim

on any grounds, (b) a waiver or impairment of any Debtors’ rights to dispute any claims on any

grounds, (c) a promise by the Debtors to pay any claim or (d) an implication or admission by the

Debtors that such claim is payable pursuant to this Order.

       22.     The Final Hearing shall be held on             , 2019, at       (Prevailing Eastern

Time). Any objections or responses to the entry of the Final Order shall be: (a) filed with the

Court and (b) served upon and actually received by (i) the Office of the United States Trustee,




                                                 7
19-23649-rdd      Doc 7    Filed 09/16/19    Entered 09/16/19 02:27:53        Main Document
                                            Pg 25 of 45


U.S. Federal Office Building, 201 Varick Street, Room 1006, New York, NY 10014 (Attn: Paul

K. Schwartzberg), (ii) proposed counsel to the Debtors, Davis Polk & Wardwell LLP, 450

Lexington Avenue, New York, NY 10017 (Attn: Marshall S. Huebner, Benjamin S. Kaminetzky,

Timothy Graulich and Eli J. Vonnegut) and (iii) counsel to any official committee then appointed

in these chapter 11 cases, so as to be received by 4:00 p.m. (Prevailing Eastern Time) seven (7)

days before the Final Hearing. A reply to an objection may be filed with the Court and served on

or before 12:00 p.m. (prevailing Eastern Time) on the day that is at least two (2) business days

before the date of the applicable hearing. If no objections or responses are filed and served, this

Court may enter the Final Order without further notice or hearing.

       23.     If no objections are timely filed and served as set forth herein, the Debtors shall,

on or after the Objection Deadline, submit to the Court a final order substantially in the form of

this Order, which order shall be submitted and may be entered with no further notice or

opportunity to be heard afforded any party, and the Motion shall be approved nunc pro tunc to

the date of the commencement of these chapter 11 cases.

       24.     The requirements of Bankruptcy Rule 6003 are satisfied by the contents of the

Motion.

       25.     The contents of the Motion and the notice procedures set forth therein are good

and sufficient notice and satisfy the Bankruptcy Rules and the Local Rules, and no other or

further notice of the Motion or the entry of this Order shall be required.

       26.     Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(h)) or

Local Rule that might otherwise delay the effectiveness of this Order is hereby waived, and the

terms and conditions of this Order shall be immediately effective and enforceable upon its entry.




                                                 8
19-23649-rdd     Doc 7     Filed 09/16/19    Entered 09/16/19 02:27:53        Main Document
                                            Pg 26 of 45


       27.     The Debtors are authorized to take all such actions as are necessary or appropriate

to implement the relief granted in this Order.

       28.     The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and enforcement of this Order.



White Plains, New York
Dated:             , 2019

                                                     THE HONORABLE ROBERT D. DRAIN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 9
    19-23649-rdd            Doc 7      Filed 09/16/19      Entered 09/16/19 02:27:53             Main Document
                                                          Pg 27 of 45


                                                          Schedule 1

                                                       Utility Providers



                                                                                                                Adequate
                                     Utility Account                                   Utility Servicer
      Utility Servicer                                       Utility Provided                                   Assurance
                                         Number                                            Address
                                                                                                                 Deposit
                                                                                     365 Willard Ave Ste 2A
LiveMessage                         123-5107-561           Telephone                                            $20
                                                                                     Hartford, CT 06111
                                                                                     P.O. Box 10010
Aquarion Water Company of CT        200392220              Water                                                $0
                                                                                     Lewiston, ME 04243
                                                                                     P.O. Box 10010
Aquarion Water Company of CT        600000001              Water                                                $0
                                                                                     Lewiston, ME 04243
                                                                                     P.O. Box 10010
Aquarion Water Company of CT        200094459              Water                                                $11
                                                                                     Lewiston, ME 04243
                                                                                     P.O. Box 10010
Aquarion Water Company of CT        200094467              Water                                                $62
                                                                                     Lewiston, ME 04243
                                                                                     P.O. Box 10010
Aquarion Water Company of CT        200392220              Water                                                $0
                                                                                     Lewiston, ME 04243
                                                                                     P.O. Box 5019
AT&T                                831 000 7200 578       Telephone                                            $2,637
                                                                                     Carol Stream, IL 60197
                                                                                     P.O. Box 5019
AT&T                                800 3111 8542          Telephone                                            $1,341
                                                                                     Carol Stream, IL 60197
                                                                                     P.O. Box 5019
AT&T                                831 000 7200 976       Telephone                                            $1,183
                                                                                     Carol Stream, IL 60197
                                                                                     P.O. Box 105068
AT&T                                056 575 5100 001       Telephone                                            $25
                                                                                     Atlanta, GA 30348
                                                                                     P.O. Box 105068
AT&T                                540 250 144 001        Telephone                                            $0
                                                                                     Atlanta, GA 30348
                                                                                     P.O. Box 360111
Cablevision Lightpath Inc           25147                  Telephone                                            $3,325
                                                                                     Pittsburgh, PA 15251
                                                                                     P.O. Box 360111
Cablevision Lightpath Inc           47036                  Telephone                                            $304
                                                                                     Pittsburgh, PA 15251
                                                                                     P.O. Box 52187
CenturyLink                         86392273               Cable                                                $2,829
                                                                                     Phoenix, AZ 85072
                                                                                     P.O. Box 4300
CenturyLink                         307473545              Cable                                                $604
                                                                                     Carol Stream, IL 60197
                                                                                     101 City Hall Pl
City Of Durham                      247265725749           Water & Sewer                                        $5,405
                                                                                     Durham, NC 27701
                                                                                     P.O. Box 2407
City Of Wilson                      14337-84454            Gas                                                  $12,126
                                                                                     Wilson, NC 27894
                                                                                     Wilson Energy Collection
City Of Wilson                      14337-72430            Water                     Div.                       $5,884
                                                                                     Wilson, NC 27894
                                                                                     Wilson Energy Collection
                                                           Electric, Gas, Water &
City Of Wilson                      14337-44174                                      Div.                       $1,814
                                                           Waste Water
                                                                                     Wilson, NC 27894
                                                                                     Wilson Energy Collection
                                                           Light Unit, Sprinkler &
City Of Wilson                      14337-61862                                      Div.                       $1,659
                                                           Stormwater
                                                                                     Wilson, NC 27894
    19-23649-rdd             Doc 7         Filed 09/16/19    Entered 09/16/19 02:27:53               Main Document
                                                            Pg 28 of 45



                                                                                                                   Adequate
                                      Utility Account                                      Utility Servicer
      Utility Servicer                                         Utility Provided                                    Assurance
                                          Number                                               Address
                                                                                                                    Deposit
                                                                                        Collection Division
City Of Wilson                       14337-74238             Electric                                              $17
                                                                                        Wilson, NC 27894
                                                                                        Collection Division
City Of Wilson                       14337-75006             Electric                                              $31,203
                                                                                        Wilson, NC 27894
                                                                                        P.O. Box 3442
Clean Harbors Inc                    RH0227                  Waste Treatment                                       $10,189
                                                                                        Boston, MA 02241
                                                                                        P.O. Box 70219
Comcast                              8499050900161569        Cable, Internet, & Phone                              $107
                                                                                        Philadelphia, PA 19176
                                                                                        P.O. Box 70219
Comcast                              8299700016330811        Cable, Internet, & Phone                              $34
                                                                                        Philadelphia, PA 19176
                                                                                        P.O. Box 70219
Comcast                              8499050900162088        Internet                                              $39
                                                                                        Philadelphia, PA 19176
                                                                                        P.O. Box 1577
Comcast                              8499052470024706        Cable, Internet, & Phone                              $52
                                                                                        Newark, NJ 07101
                                                                                        4 Irving Place, Suite 2
Con Edison                           44-2023-1752-3001-8     Electric                                              $30
                                                                                        New York, NY 10003
                                                                                        Dept. 781104
Cox Business                         001-6610-310087601      Telephone                  P.O. Box 78000             $43
                                                                                        Detroit, MI 48278
Crystal Rock / DS Services of                                                           P.O. Box 660579
                                     773629117751683         Filtered Water                                        $159
America, Inc                                                                            Dallas, TX 75266
Crystal Rock / DS Services of                                                           P.O. Box 660579
                                     779415917880358         Filtered Water                                        $35
America, Inc                                                                            Dallas, TX 75266
Danox Environmental Services                                                            P.O. Box 1429
                                     n/a                     Waste Treatment                                       $25,295
Inc                                                                                     Suwanee, GA 30024
                                                                                        P.O. Box 70220
Direct Energy Business               190530037531166         Electric                                              $52,514
                                                                                        Philadelphia, PA 19176
                                                                                        P.O. Box 32179
Direct Energy Services LLC           716765-67292            Gas                                                   $17,667
                                                                                        New York, NY 10087
                                                                                        P.O. Box 70516
Duke Energy                          1846238647              Electric                                              $14,615
                                                                                        Charlotte, NC 28272-0516
                                                                                        P.O. Box 2252
Earthlink                            136312050101190         Internet                                              $738
                                                                                        Birmingham, AL 35246
                                                                                        P.O. Box 88104
Earthlink Business Company           5100300                 Telephone                                             $88
                                                                                        Chicago, IL 60680
                                                                                        P.O. Box 56002
Eversource Energy / CL&P             51362857096             Electric                                              $130
                                                                                        Boston, MA 02205
                                                                                        P.O. Box 56002
Eversource Energy / CL&P             51504762006             Electric                                              $638
                                                                                        Boston, MA 02205
                                                                                        Po Box 56004
Eversource Energy / Yankee Gas       57029957032             Gas                                                   $43
                                                                                        Boston, MA 02205
                                                                                        Po Box 56004
Eversource Energy / Yankee Gas       57184800035             Gas                                                   $113
                                                                                        Boston, MA 02205
                                                                                        P O Box 56004
Eversource Energy / Yankee Gas       57918800061             Gas                                                   $386
                                                                                        Boston, MA 02205
                                     203-196-3204-121318-                               P.O. Box 740407
Frontier                                                     Internet                                              $345
                                     5                                                  Cincinnati, OH 45274
                                     919-189-0016-030816-                               P.O. Box 740407
Frontier Communications                                      Internet                                              $2,815
                                     5                                                  Cincinnati, OH 45274
    19-23649-rdd          Doc 7         Filed 09/16/19    Entered 09/16/19 02:27:53          Main Document
                                                         Pg 29 of 45



                                                                                                             Adequate
                                   Utility Account                                 Utility Servicer
      Utility Servicer                                      Utility Provided                                 Assurance
                                       Number                                          Address
                                                                                                              Deposit
                                  203-452-0100-101889-                           P.O. Box 740407
Frontier Communications                                   Telephone                                          $2,453
                                  5                                              Cincinnati, OH 45274
                                  203-324-4118-100813-                           P.O. Box 20550
Frontier Communications                                   Telephone                                          $327
                                  5                                              Rochester, NY 14602
                                                                                 7901 West Morris St.
Heritage Environmental Services   1860103302              Waste Treatment                                    $20,622
                                                                                 Indianapolis, IN 46231
                                                                                 86 Payne Rd.
Hocon Industrial Gas              31941                   Propane & Helium                                   $38
                                                                                 Danbury, CT 06810
                                                                                 Box 200152
IPASS                             1005019                 Electronic Toll Pass                               $471
                                                                                 Pittsburgh, PA 15251
                                                                                 P.O. Box 9901
Kent County Water Authority       117315                  Water                                              $2,651
                                                                                 Providence, RI 02940-4001
                                                                                 P.O. Box 9901
Kent County Water Authority       117314                  Water                                              $275
                                                                                 Providence, RI 02940-4001
                                                                                 P.O. Box 192
Kent County Water Authority       115435                  Water                                              $0
                                                                                 West Warwick, RI 02893
                                                                                 P.O. Box 192
Kent County Water Authority       111483                  Water                                              $19
                                                                                 West Warwick, RI 02893
                                                                                 41 Diane Dr.
Lavoie & Son Industrial           n/a                     Waste                                              $1,171
                                                                                 Coventry, RI 02816
                                                                                 P.O. Box 733938
Masergy Communications Inc        MCOO1131                Internet                                           $6,222
                                                                                 Dallas, TX 75373
                                                                                 P.O. Box 11739
National Grid                     89489-40027             Electric                                           $14
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     45347-15023             Electric                                           $282
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     02336-00023             Electric                                           $44
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     28109-59018             Electric                                           $43
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     15679-70040             Electric                                           $11,782
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     03352-88018             Electric                                           $22
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     42690-90024             Gas                                                $770
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     17843-86019             Gas                                                $302
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     39818-74009             Gas                                                $4,797
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     52281-53003             Gas                                                $2,005
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     90438-54001             Electric                                           $26,761
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     713878016               Gas                                                $60
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     5379746009              Gas / Electric                                     $8
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 371331
New Jersey American Water Co      1018210019956410        Water                                              $0
                                                                                 Pittsburgh, PA 15250
     19-23649-rdd           Doc 7         Filed 09/16/19    Entered 09/16/19 02:27:53            Main Document
                                                           Pg 30 of 45



                                                                                                             Adequate
                                     Utility Account                                   Utility Servicer
         Utility Servicer                                     Utility Provided                               Assurance
                                         Number                                            Address
                                                                                                              Deposit
                                                                                     P.O. Box 9256
Optimum - Cablevision               07808 570686 12 5       Internet                                         $0
                                                                                     Chelsea, MA 02150
                                                                                     P.O. Box 9256
Optimum - Cablevision               07808 628144 01 7       Internet                                         $0
                                                                                     Chelsea, MA 02150
                                                                                     P.O. Box 100256
Dominion Energy                     0-2101-0439-6630        Gas                                              $6,800
                                                                                     Columbia, SC 29202
                                                                                     P.O. Box 538596
Southern Elevator Co Inc            30-3715                 Elevator Service                                 $323
                                                                                     Atlanta, GA 30353
                                                                                     P.O. Box 70872
Spectrum Business                   202-892806402-001       Internet                                         $251
                                                                                     Charlotte, NC 28272
                                                                                     P.O. Box 219903
Sprint                              928553758               Telephone                                        $576
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              680775460               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              371962615               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              682804900               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              840946903               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              921603998               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              921603018               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     11471 S Nash St.
Stallings Brothers Holdings Inc     n/a                     Liquid Petroleum                                 $2,205
                                                                                     Middlesex, NC 27557
                                                                                     27314 Network Pl.
Stericycle Inc                      n/a                     Recycle                                          $2,487
                                                                                     Chicago, IL 60673
                                                                                     Box 223085
Time Warner Cable                   55657201                Telephone                                        $2,256
                                                                                     Pittsburgh, PA 15251
                                                                                     P.O. Box 70872
Time Warner Cable                   202-957740101-001       Internet                                         $193
                                                                                     Charlotte, NC 28272
                                                                                     P.O. Box 70872
Time Warner Cable                   202-860118902-001       Internet                                         $36
                                                                                     Charlotte, NC 28272
Time Warner Cable Enterprises                                                        P.O. Box 70872
                                    202-900424401-001       Internet                                         $1,963
LLC                                                                                  Charlotte, NC 28272
                                    CV-9204-24-sw
                                    CV-9201-66-sw                                    Sewer Commission
Town Of West Warwick                CV-9204-23-sw           Industrial Sewer Usage   P.O. Box 498            $2,220
                                    CV-9201-40-sw                                    West Warwick, RI 2893
                                    CV-9204-25-sw
                                                                                     P.O. Box 73709
Veolia Es Technical Solutions       515643                  Environmental Services                           $45,815
                                                                                     Chicago, IL 60673
                                                                                     P.O. Box 4833
Verizon                             609 882 5707 710 02Y    Telephone                                        $21
                                                                                     Trenton, NJ 08650
                                                                                     P.O. Box 15043
Verizon                             U0152018                Telephone                                        $2,721
                                                                                     Albany, NY 12212
                                                                                     P.O. Box 15043
Verizon                             U0166603                Telephone                                        $0
                                                                                     Albany, NY 12212
    19-23649-rdd            Doc 7      Filed 09/16/19       Entered 09/16/19 02:27:53          Main Document
                                                           Pg 31 of 45



                                                                                                               Adequate
                                     Utility Account                                 Utility Servicer
     Utility Servicer                                         Utility Provided                                 Assurance
                                         Number                                          Address
                                                                                                                Deposit
                                                                                   P.O. Box 15043
Verizon                             U0167377                Internet                                           $1,320
                                                                                   Albany, NY 12212
                                                                                   P.O. Box 15062
Verizon                             942233053-0002          Telephone                                          $0
                                                                                   Albany, NY 12212
                                                                                   P.O. Box 4830
Verizon                             00070263551106Y         Telephone                                          $33
                                                                                   Trenton, NJ 08650
                                                                                   P.O. Box 4833
Verizon                             550 421 897 0001 23     Telephone                                          $267
                                                                                   Trenton, NJ 08650
                                                                                   P.O. Box 4833
Verizon                             609 860 0700 606 47Y    Telephone                                          $0
                                                                                   Trenton, NJ 08650
                                                                                   P.O. Box 15124
Verizon                             212 758 4157 994 721    Telephone                                          $40
                                                                                   Albany, NY 12212
                                                                                   P.O. Box 4830
Verizon                             00081339889834Y         Telephone                                          $54
                                                                                   Trenton, NJ 08650
                                                                                   P.O. Box 15124
Verizon                             755-966-743-0001-42     Telephone                                          $0
                                                                                   Albany, NY 12212
                                                                                   P.O. Box 4830
Verizon Washington DC Inc           847290708               Telephone                                          $467
                                                                                   Trenton, NJ 08650
                                                                                   3301 Benson Drive
Waste Industries LLC                1078655                 Waste                                              $2,191
                                                                                   Raleigh, NC 27609
                                                                                   55 Almaden Blvd., Ste 600
Zoom Video Communications           425375                  Video Communications                               $709
                                                                                   San Jose, CA 95113
                                                                                   Total                       $350,611
19-23649-rdd   Doc 7   Filed 09/16/19    Entered 09/16/19 02:27:53   Main Document
                                        Pg 32 of 45


                                        Exhibit B

                                Proposed Final Order
19-23649-rdd           Doc 7      Filed 09/16/19      Entered 09/16/19 02:27:53               Main Document
                                                     Pg 33 of 45



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

PURDUE PHARMA L.P., et al.,                                        Case No. 19-[       ](RDD)

                    Debtors.1                                      (Joint Administration Pending)


    FINAL ORDER (I) PROHIBITING UTILITIES FROM ALTERING, REFUSING OR
    DISCONTINUING SERVICE, (II) DEEMING UTILITIES ADEQUATELY ASSURED
        OF FUTURE PERFORMANCE AND (III) ESTABLISHING PROCEDURES
     FOR DETERMINING REQUESTS FOR ADDITIONAL ADEQUATE ASSURANCE

           Upon the motion (the “Motion”)2 of Purdue Pharma L.P. and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) for entry of an

interim order and a final order (this “Order”) prohibiting utilities from altering, refusing or

discontinuing service, deeming utilities adequately assured of future performance and

establishing procedures for determining requests for additional adequate assurance; and the

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference M-431, dated January

31, 2012 (Preska, C.J.); and consideration of the Motion and the relief requested therein being a

core proceeding under 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
2
    Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such term in the Motion.
19-23649-rdd      Doc 7     Filed 09/16/19     Entered 09/16/19 02:27:53           Main Document
                                              Pg 34 of 45


the Notice Parties, and it appearing that no other or further notice need be provided; and the

Court having reviewed the Motion and held a hearing to consider the relief requested in the

Motion on an final basis (the “Hearing”); and upon the Lowne Declaration filed

contemporaneously with the Motion, and the record of the Hearing; and the Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish

just cause for the relief granted herein; and the Court having determined that the relief granted

herein is in the best interests of the Debtors, their estates, creditors and all parties in interest; and

upon all of the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor;

        IT IS HEREBY ORDERED THAT

        1.      The Motion is granted on a final basis as set forth herein.

        2.      Except in accordance with the procedures set forth below, all Utility Providers are

(a) prohibited from altering, refusing or discontinuing Utility Services to the Debtors on account

of any unpaid pre-petition charges or the commencement of the chapter 11 cases and

(b) prohibited from discriminating against the Debtors, or requiring payment of a deposit or

receipt of any other security for continued service as a result of the Debtors’ bankruptcy filing or

any outstanding pre-petition invoices other than the procedures established herein.

        3.      To the extent not already deposited, within ten (10) days from the entry of this

Order, the Debtors shall deposit a sum of $350,611 (the “Adequate Assurance Deposit”) into a

bank account established by the Debtors, or a current dormant bank account that has been

previously established (the “Utility Deposit Account”), for the purpose of providing the Utility

Providers with adequate assurance of their post-petition services to the Debtors. The Utility

Deposit Account may be either interest-bearing or non-interest-bearing at the Debtors’ election.




                                                   2
19-23649-rdd      Doc 7    Filed 09/16/19     Entered 09/16/19 02:27:53           Main Document
                                             Pg 35 of 45


       4.       The Utility Deposit Account shall be maintained with a minimum balance of

$350,611, which may be adjusted by the Debtors (a) to account for the addition or removal of a

Utility Provider from the Debtors’ list of Utility Providers attached hereto as Schedule 1, as may

be amended or modified in accordance with the procedures set forth herein regardless of any

Request (as defined below) and (b) in accordance with the terms of any agreement between the

Debtors and the affected Utility Provider.

       5.       The Adequate Assurance Deposit (a) demonstrates the Debtors’ ability to pay for

future Utility Services in the ordinary course of business and (b) constitutes adequate assurance

of   future     performance    to    each    of       the   Utility   Providers   (collectively   the

“Proposed Adequate Assurance”).

       6.       The Debtors are authorized to pay on a timely basis, in accordance with their pre-

petition practices, all undisputed invoices for Utility Services rendered by Utility Providers to the

Debtors after the Petition Date.

       7.       The portion of the Adequate Assurance Deposit attributable to each Utility

Provider shall be returned to the Debtors, without further Court order, on the earlier of (a) the

reconciliation and payment by the Debtors of the Utility Provider’s final invoice in accordance

with applicable non-bankruptcy law following the Debtors’ termination of Utility Services from

such Utility Provider or (b) the effective date of any chapter 11 plan confirmed in these chapter

11 cases; provided, however, that there are no outstanding disputes related to post-petition

payments due.

       8.       The Debtors’ Utility Providers are prohibited from requiring additional adequate

assurance of payment other than in accordance with the following procedures (the

“Adequate Assurance Procedures”):




                                                  3
19-23649-rdd     Doc 7    Filed 09/16/19    Entered 09/16/19 02:27:53         Main Document
                                           Pg 36 of 45


               (a)    The Debtors or their advisors shall provide a copy of this Motion
       (including the proposed final order) and the order approving the relief requested in this
       Motion to each of the Utility Providers listed on the Utilities List within two (2) business
       days after entry of such order by the Court by way of postage prepaid, first-class regular
       mail.

               (b)    If a Utility Provider is not satisfied with the Proposed Adequate
       Assurance, it must serve a written request (a “Request”) upon: (i) the Debtors, One
       Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901 (Attn: Jon Lowne); and
       (ii) proposed counsel to the Debtors, Davis Polk & Wardwell LLP, 450 Lexington
       Avenue, New York, NY 10017 (Attn: Marshall S. Huebner, Benjamin S. Kaminetzky,
       Timothy Graulich and Eli J. Vonnegut). The Request must set forth (w) the location(s)
       for which Utility Services are provided, (x) the account number(s) for such location(s),
       (y) the outstanding balance for each account and (z) an explanation of why the Utility
       Provider believes the Proposed Adequate Assurance is not sufficient adequate assurance
       of future payment.

               (c)    If the Debtors determine, in their sole discretion, that a Request or any
       consensual agreement reached in connection therewith is reasonable, the Debtors, without
       further order of the Court, may enter into agreements granting additional adequate
       assurance to the Utility Provider serving such Request and, in connection with such
       agreements, provide the Utility Provider with additional adequate assurance of payment,
       including payments on pre-petition amounts owing, cash deposits, prepayments or other
       forms of security, with notice to the Office of the United States Trustee for the Southern
       District of New York (the “U.S. Trustee”) and any counsel to any official committee
       appointed in these chapter 11 cases within fifteen (15) days.

               (d)     If the Debtors, in their sole discretion, determine that a Request is
       unreasonable, then they promptly shall negotiate with the requesting party and if unable
       to reach a prompt resolution to the Request, set the matter for hearing at the next
       regularly scheduled omnibus hearing date in the case. Pending the hearing, the Utility
       Provider that is the subject of the unresolved Request may not alter, refuse or discontinue
       services to the Debtors.

               (e)   Absent compliance with the procedures set forth in the Motion and this
       Order, the Debtors’ Utility Providers are prohibited from altering, refusing or
       discontinuing service on account of any unpaid pre-petition charges and are deemed to
       have received adequate assurance of payment in compliance with Bankruptcy Code
       section 366.

       9.      The Utility Providers have been provided with adequate assurance of payment

within the meaning of Bankruptcy Code section 366; the Adequate Assurance Procedures as

proposed are hereby approved; the Utility Providers are prohibited from altering, refusing or

discontinuing Utility Services on account of pre-petition amounts outstanding and on account of


                                                4
19-23649-rdd     Doc 7     Filed 09/16/19      Entered 09/16/19 02:27:53      Main Document
                                              Pg 37 of 45


any perceived inadequacy of the Adequate Assurance Procedures; and the Debtors are not

required to provide any additional adequate assurance beyond what is stated in this Order.

       10.     Utility Providers shall be deemed to have adequate assurance of payment within

the meaning of Bankruptcy Code section 366 unless and until (a) the Debtors, in their sole

discretion, agree to an alternative assurance of payment with the Utility Provider or (b) the Court

enters an order requiring that additional adequate assurance of payment be provided.

       11.     The Debtors are authorized to amend the Utilities List, attached hereto as

Schedule 1, in their sole discretion, to add any subsequently identified Utility Provider. This

Order shall be deemed to apply to any such Utility Provider regardless of when such Utility

Provider may be added to the Utilities List. If the Debtors amend the Utilities List subsequent to

the filing of the Motion, the Debtors shall (a) file a supplemental notice with the Court (the

“Supplemental Notice”), (b) serve a copy of this Motion, the signed order granting the Motion

and the Supplemental Notice, by first-class mail on all Utility Providers listed in such

Supplemental Notice and (c) post the Supplemental Notice on the Debtors’ case information

website located at https://restructuring.primeclerk.com/purduepharma. If a Request is made, the

Debtors and the Utility Provider making the Request shall be bound by the Adequate Assurance

Procedures set forth herein, as applicable.

       12.     The Request must actually be received by the (a) Debtors’ proposed counsel,

Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY 10017 (Attn: Marshall S.

Huebner, Benjamin S. Kaminetzky, Timothy Graulich and Eli J. Vonnegut) and (b) counsel to

the official committee of unsecured creditors (if any).

       13.     In the event an additional Utility Provider is added to the Utilities List, the

Debtors shall increase the amount of the Adequate Assurance Deposit by an amount equal to two




                                                  5
19-23649-rdd     Doc 7    Filed 09/16/19    Entered 09/16/19 02:27:53         Main Document
                                           Pg 38 of 45


(2) weeks of Utility Services provided by such additional Utility Provider, calculated using the

Debtors’ historical average for such payments over the past twelve (12) months.

       14.     The Debtors may terminate the services of any Utility Provider by providing

written notice (a “Termination Notice”) to the Utility Provider.

       15.     The Debtors may reduce the Adequate Assurance Deposit by the amount held on

account of such terminated Utility Service upon payment of any final bill; provided, however,

that there are no outstanding disputes related to post-petition payments due. To the extent the

Debtors issue a Termination Notice or the services provided by the Utility Provider are otherwise

terminated, any deposit held by such Utility Provider must be returned to the Debtors in

accordance with the procedures of applicable non-bankruptcy law, and the Debtors may reduce

the Adequate Assurance Deposit attributable to such Utility Provider accordingly.

       16.     The Debtors may amend the Utilities List to delete a Utility Provider only if the

Debtors have provided two (2) weeks’ advance notice to such Utility Provider, in writing, and

have not received any objection from such Utility Provider. If an objection is received, the

Debtors may request a hearing before the Court at the next omnibus hearing date, or such other

date that the Debtors and the Utility Provider may agree.

       17.     Nothing herein constitutes a finding that any entity is or is not a Utility Provider

hereunder or under Bankruptcy Code section 366, whether or not such entity is included in the

Utilities List, and the Debtors retain the right to dispute whether any of the entities now or

hereafter listed on Schedule 1 attached hereto are or are not “utilities” within the meaning of

Bankruptcy Code section 366.

       18.     Any Utility Provider that does not make a Request or otherwise comply with the

Adequate Assurance Procedures shall be prohibited from altering, refusing or discontinuing




                                                6
19-23649-rdd      Doc 7    Filed 09/16/19    Entered 09/16/19 02:27:53        Main Document
                                            Pg 39 of 45


Utility Services, including as a result of the Debtors’ failure to pay charges for pre-petition

Utility Services or to provide adequate assurance of payment in addition to the Proposed

Adequate Assurance.

       19.     Nothing in this Order or any action taken by the Debtors in furtherance of the

implementation hereof shall be deemed to constitute an assumption or rejection of any executory

contract or unexpired lease pursuant to Bankruptcy Code section 365, and all of the Debtors’

rights with respect to such matters are expressly reserved.

       20.     Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained herein shall (a) create, nor is it intended to create, any rights in favor of, or

enhance the status of any claim held by any person or entity or (b) be deemed to convert the

priority of any claim from a pre-petition claim into an administrative expense claim.

       21.     Nothing in this Order nor the Debtors’ payment of claims pursuant to this Order

shall be construed as (a) an agreement or admission by the Debtors as to the validity of any claim

on any grounds, (b) a waiver or impairment of any Debtors’ rights to dispute any claims on any

grounds, (c) a promise by the Debtors to pay any claim or (d) an implication or admission by the

Debtors that such claim is payable pursuant to this Order.

       22.     The contents of the Motion and the notice procedures set forth therein are good

and sufficient notice and satisfy the Bankruptcy Rules and the Local Rules, and no other or

further notice of the Motion or the entry of this Order shall be required.

       23.     Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(h)) or

Local Rule that might otherwise delay the effectiveness of this Order is hereby waived, and the

terms and conditions of this Order shall be immediately effective and enforceable upon its entry.




                                                 7
19-23649-rdd     Doc 7     Filed 09/16/19    Entered 09/16/19 02:27:53        Main Document
                                            Pg 40 of 45


       24.     The Debtors are authorized to take all such actions as are necessary or appropriate

to implement the relief granted in this Order.

       25.     The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and enforcement of this Order.



White Plains, New York
Dated:             , 2019

                                                     THE HONORABLE ROBERT D. DRAIN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 8
    19-23649-rdd            Doc 7      Filed 09/16/19      Entered 09/16/19 02:27:53             Main Document
                                                          Pg 41 of 45




                                                          Schedule 1

                                                       Utility Providers


                                                                                                                Adequate
                                     Utility Account                                   Utility Servicer
      Utility Servicer                                       Utility Provided                                   Assurance
                                         Number                                            Address
                                                                                                                 Deposit
                                                                                     365 Willard Ave Ste 2A
LiveMessage                         123-5107-561           Telephone                                            $20
                                                                                     Hartford, CT 06111
                                                                                     P.O. Box 10010
Aquarion Water Company of CT        200392220              Water                                                $0
                                                                                     Lewiston, ME 04243
                                                                                     P.O. Box 10010
Aquarion Water Company of CT        600000001              Water                                                $0
                                                                                     Lewiston, ME 04243
                                                                                     P.O. Box 10010
Aquarion Water Company of CT        200094459              Water                                                $11
                                                                                     Lewiston, ME 04243
                                                                                     P.O. Box 10010
Aquarion Water Company of CT        200094467              Water                                                $62
                                                                                     Lewiston, ME 04243
                                                                                     P.O. Box 10010
Aquarion Water Company of CT        200392220              Water                                                $0
                                                                                     Lewiston, ME 04243
                                                                                     P.O. Box 5019
AT&T                                831 000 7200 578       Telephone                                            $2,637
                                                                                     Carol Stream, IL 60197
                                                                                     P.O. Box 5019
AT&T                                800 3111 8542          Telephone                                            $1,341
                                                                                     Carol Stream, IL 60197
                                                                                     P.O. Box 5019
AT&T                                831 000 7200 976       Telephone                                            $1,183
                                                                                     Carol Stream, IL 60197
                                                                                     P.O. Box 105068
AT&T                                056 575 5100 001       Telephone                                            $25
                                                                                     Atlanta, GA 30348
                                                                                     P.O. Box 105068
AT&T                                540 250 144 001        Telephone                                            $0
                                                                                     Atlanta, GA 30348
                                                                                     P.O. Box 360111
Cablevision Lightpath Inc           25147                  Telephone                                            $3,325
                                                                                     Pittsburgh, PA 15251
                                                                                     P.O. Box 360111
Cablevision Lightpath Inc           47036                  Telephone                                            $304
                                                                                     Pittsburgh, PA 15251
                                                                                     P.O. Box 52187
CenturyLink                         86392273               Cable                                                $2,829
                                                                                     Phoenix, AZ 85072
                                                                                     P.O. Box 4300
CenturyLink                         307473545              Cable                                                $604
                                                                                     Carol Stream, IL 60197
                                                                                     101 City Hall Pl
City Of Durham                      247265725749           Water & Sewer                                        $5,405
                                                                                     Durham, NC 27701
                                                                                     P.O. Box 2407
City Of Wilson                      14337-84454            Gas                                                  $12,126
                                                                                     Wilson, NC 27894
                                                                                     Wilson Energy Collection
City Of Wilson                      14337-72430            Water                     Div.                       $5,884
                                                                                     Wilson, NC 27894
                                                                                     Wilson Energy Collection
                                                           Electric, Gas, Water &
City Of Wilson                      14337-44174                                      Div.                       $1,814
                                                           Waste Water
                                                                                     Wilson, NC 27894
                                                                                     Wilson Energy Collection
                                                           Light Unit, Sprinkler &
City Of Wilson                      14337-61862                                      Div.                       $1,659
                                                           Stormwater
                                                                                     Wilson, NC 27894
                                                                                     Collection Division
City Of Wilson                      14337-74238            Electric                                             $17
                                                                                     Wilson, NC 27894



                                                                 9
    19-23649-rdd             Doc 7         Filed 09/16/19    Entered 09/16/19 02:27:53               Main Document
                                                            Pg 42 of 45



                                                                                                                   Adequate
                                      Utility Account                                      Utility Servicer
      Utility Servicer                                         Utility Provided                                    Assurance
                                          Number                                               Address
                                                                                                                    Deposit
                                                                                        Collection Division
City Of Wilson                       14337-75006             Electric                                              $31,203
                                                                                        Wilson, NC 27894
                                                                                        P.O. Box 3442
Clean Harbors Inc                    RH0227                  Waste Treatment                                       $10,189
                                                                                        Boston, MA 02241
                                                                                        P.O. Box 70219
Comcast                              8499050900161569        Cable, Internet, & Phone                              $107
                                                                                        Philadelphia, PA 19176
                                                                                        P.O. Box 70219
Comcast                              8299700016330811        Cable, Internet, & Phone                              $34
                                                                                        Philadelphia, PA 19176
                                                                                        P.O. Box 70219
Comcast                              8499050900162088        Internet                                              $39
                                                                                        Philadelphia, PA 19176
                                                                                        P.O. Box 1577
Comcast                              8499052470024706        Cable, Internet, & Phone                              $52
                                                                                        Newark, NJ 07101
                                                                                        4 Irving Place, Suite 2
Con Edison                           44-2023-1752-3001-8     Electric                                              $30
                                                                                        New York, NY 10003
                                                                                        Dept. 781104
Cox Business                         001-6610-310087601      Telephone                  P.O. Box 78000             $43
                                                                                        Detroit, MI 48278
Crystal Rock / DS Services of                                                           P.O. Box 660579
                                     773629117751683         Filtered Water                                        $159
America, Inc                                                                            Dallas, TX 75266
Crystal Rock / DS Services of                                                           P.O. Box 660579
                                     779415917880358         Filtered Water                                        $35
America, Inc                                                                            Dallas, TX 75266
Danox Environmental Services                                                            P.O. Box 1429
                                     n/a                     Waste Treatment                                       $25,295
Inc                                                                                     Suwanee, GA 30024
                                                                                        P.O. Box 70220
Direct Energy Business               190530037531166         Electric                                              $52,514
                                                                                        Philadelphia, PA 19176
                                                                                        P.O. Box 32179
Direct Energy Services LLC           716765-67292            Gas                                                   $17,667
                                                                                        New York, NY 10087
                                                                                        P.O. Box 70516
Duke Energy                          1846238647              Electric                                              $14,615
                                                                                        Charlotte, NC 28272-0516
                                                                                        P.O. Box 2252
Earthlink                            136312050101190         Internet                                              $738
                                                                                        Birmingham, AL 35246
                                                                                        P.O. Box 88104
Earthlink Business Company           5100300                 Telephone                                             $88
                                                                                        Chicago, IL 60680
                                                                                        P.O. Box 56002
Eversource Energy / CL&P             51362857096             Electric                                              $130
                                                                                        Boston, MA 02205
                                                                                        P.O. Box 56002
Eversource Energy / CL&P             51504762006             Electric                                              $638
                                                                                        Boston, MA 02205
                                                                                        Po Box 56004
Eversource Energy / Yankee Gas       57029957032             Gas                                                   $43
                                                                                        Boston, MA 02205
                                                                                        Po Box 56004
Eversource Energy / Yankee Gas       57184800035             Gas                                                   $113
                                                                                        Boston, MA 02205
                                                                                        P O Box 56004
Eversource Energy / Yankee Gas       57918800061             Gas                                                   $386
                                                                                        Boston, MA 02205
                                     203-196-3204-121318-                               P.O. Box 740407
Frontier                                                     Internet                                              $345
                                     5                                                  Cincinnati, OH 45274
                                     919-189-0016-030816-                               P.O. Box 740407
Frontier Communications                                      Internet                                              $2,815
                                     5                                                  Cincinnati, OH 45274
                                     203-452-0100-101889-                               P.O. Box 740407
Frontier Communications                                      Telephone                                             $2,453
                                     5                                                  Cincinnati, OH 45274




                                                                   10
    19-23649-rdd          Doc 7         Filed 09/16/19    Entered 09/16/19 02:27:53          Main Document
                                                         Pg 43 of 45



                                                                                                             Adequate
                                   Utility Account                                 Utility Servicer
      Utility Servicer                                      Utility Provided                                 Assurance
                                       Number                                          Address
                                                                                                              Deposit
                                  203-324-4118-100813-                           P.O. Box 20550
Frontier Communications                                   Telephone                                          $327
                                  5                                              Rochester, NY 14602
                                                                                 7901 West Morris St.
Heritage Environmental Services   1860103302              Waste Treatment                                    $20,622
                                                                                 Indianapolis, IN 46231
                                                                                 86 Payne Rd.
Hocon Industrial Gas              31941                   Propane & Helium                                   $38
                                                                                 Danbury, CT 06810
                                                                                 Box 200152
IPASS                             1005019                 Electronic Toll Pass                               $471
                                                                                 Pittsburgh, PA 15251
                                                                                 P.O. Box 9901
Kent County Water Authority       117315                  Water                                              $2,651
                                                                                 Providence, RI 02940-4001
                                                                                 P.O. Box 9901
Kent County Water Authority       117314                  Water                                              $275
                                                                                 Providence, RI 02940-4001
                                                                                 P.O. Box 192
Kent County Water Authority       115435                  Water                                              $0
                                                                                 West Warwick, RI 02893
                                                                                 P.O. Box 192
Kent County Water Authority       111483                  Water                                              $19
                                                                                 West Warwick, RI 02893
                                                                                 41 Diane Dr.
Lavoie & Son Industrial           n/a                     Waste                                              $1,171
                                                                                 Coventry, RI 02816
                                                                                 P.O. Box 733938
Masergy Communications Inc        MCOO1131                Internet                                           $6,222
                                                                                 Dallas, TX 75373
                                                                                 P.O. Box 11739
National Grid                     89489-40027             Electric                                           $14
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     45347-15023             Electric                                           $282
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     02336-00023             Electric                                           $44
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     28109-59018             Electric                                           $43
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     15679-70040             Electric                                           $11,782
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     03352-88018             Electric                                           $22
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     42690-90024             Gas                                                $770
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     17843-86019             Gas                                                $302
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     39818-74009             Gas                                                $4,797
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     52281-53003             Gas                                                $2,005
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     90438-54001             Electric                                           $26,761
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     713878016               Gas                                                $60
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 11739
National Grid                     5379746009              Gas / Electric                                     $8
                                                                                 Newark, NJ 07101
                                                                                 P.O. Box 371331
New Jersey American Water Co      1018210019956410        Water                                              $0
                                                                                 Pittsburgh, PA 15250
                                                                                 P.O. Box 9256
Optimum - Cablevision             07808 570686 12 5       Internet                                           $0
                                                                                 Chelsea, MA 02150



                                                                11
     19-23649-rdd           Doc 7         Filed 09/16/19    Entered 09/16/19 02:27:53            Main Document
                                                           Pg 44 of 45



                                                                                                             Adequate
                                     Utility Account                                   Utility Servicer
         Utility Servicer                                     Utility Provided                               Assurance
                                         Number                                            Address
                                                                                                              Deposit
                                                                                     P.O. Box 9256
Optimum - Cablevision               07808 628144 01 7       Internet                                         $0
                                                                                     Chelsea, MA 02150
                                                                                     P.O. Box 100256
Dominion Energy                     0-2101-0439-6630        Gas                                              $6,800
                                                                                     Columbia, SC 29202
                                                                                     P.O. Box 538596
Southern Elevator Co Inc            30-3715                 Elevator Service                                 $323
                                                                                     Atlanta, GA 30353
                                                                                     P.O. Box 70872
Spectrum Business                   202-892806402-001       Internet                                         $251
                                                                                     Charlotte, NC 28272
                                                                                     P.O. Box 219903
Sprint                              928553758               Telephone                                        $576
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              680775460               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              371962615               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              682804900               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              840946903               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              921603998               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     P.O. Box 219100
Sprint                              921603018               Telephone                                        $0
                                                                                     Kansas City, MO 64121
                                                                                     11471 S Nash St.
Stallings Brothers Holdings Inc     n/a                     Liquid Petroleum                                 $2,205
                                                                                     Middlesex, NC 27557
                                                                                     27314 Network Pl.
Stericycle Inc                      n/a                     Recycle                                          $2,487
                                                                                     Chicago, IL 60673
                                                                                     Box 223085
Time Warner Cable                   55657201                Telephone                                        $2,256
                                                                                     Pittsburgh, PA 15251
                                                                                     P.O. Box 70872
Time Warner Cable                   202-957740101-001       Internet                                         $193
                                                                                     Charlotte, NC 28272
                                                                                     P.O. Box 70872
Time Warner Cable                   202-860118902-001       Internet                                         $36
                                                                                     Charlotte, NC 28272
Time Warner Cable Enterprises                                                        P.O. Box 70872
                                    202-900424401-001       Internet                                         $1,963
LLC                                                                                  Charlotte, NC 28272
                                    CV-9204-24-sw
                                    CV-9201-66-sw                                    Sewer Commission
Town Of West Warwick                CV-9204-23-sw           Industrial Sewer Usage   P.O. Box 498            $2,220
                                    CV-9201-40-sw                                    West Warwick, RI 2893
                                    CV-9204-25-sw
                                                                                     P.O. Box 73709
Veolia Es Technical Solutions       515643                  Environmental Services                           $45,815
                                                                                     Chicago, IL 60673
                                                                                     P.O. Box 4833
Verizon                             609 882 5707 710 02Y    Telephone                                        $21
                                                                                     Trenton, NJ 08650
                                                                                     P.O. Box 15043
Verizon                             U0152018                Telephone                                        $2,721
                                                                                     Albany, NY 12212
                                                                                     P.O. Box 15043
Verizon                             U0166603                Telephone                                        $0
                                                                                     Albany, NY 12212
                                                                                     P.O. Box 15043
Verizon                             U0167377                Internet                                         $1,320
                                                                                     Albany, NY 12212




                                                                  12
    19-23649-rdd            Doc 7      Filed 09/16/19       Entered 09/16/19 02:27:53          Main Document
                                                           Pg 45 of 45



                                                                                                               Adequate
                                     Utility Account                                 Utility Servicer
     Utility Servicer                                        Utility Provided                                  Assurance
                                         Number                                          Address
                                                                                                                Deposit
                                                                                   P.O. Box 15062
Verizon                             942233053-0002          Telephone                                          $0
                                                                                   Albany, NY 12212
                                                                                   P.O. Box 4830
Verizon                             00070263551106Y         Telephone                                          $33
                                                                                   Trenton, NJ 08650
                                                                                   P.O. Box 4833
Verizon                             550 421 897 0001 23     Telephone                                          $267
                                                                                   Trenton, NJ 08650
                                                                                   P.O. Box 4833
Verizon                             609 860 0700 606 47Y    Telephone                                          $0
                                                                                   Trenton, NJ 08650
                                                                                   P.O. Box 15124
Verizon                             212 758 4157 994 721    Telephone                                          $40
                                                                                   Albany, NY 12212
                                                                                   P.O. Box 4830
Verizon                             00081339889834Y         Telephone                                          $54
                                                                                   Trenton, NJ 08650
                                                                                   P.O. Box 15124
Verizon                             755-966-743-0001-42     Telephone                                          $0
                                                                                   Albany, NY 12212
                                                                                   P.O. Box 4830
Verizon Washington DC Inc           847290708               Telephone                                          $467
                                                                                   Trenton, NJ 08650
                                                                                   3301 Benson Drive
Waste Industries LLC                1078655                 Waste                                              $2,191
                                                                                   Raleigh, NC 27609
                                                                                   55 Almaden Blvd., Ste 600
Zoom Video Communications           425375                  Video Communications                               $709
                                                                                   San Jose, CA 95113
                                                                                   Total                       $350,611




                                                               13
